DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 2/10/2021 after final rejection for application 16411224.  The after-final amendment is hereby entered.

Response to Arguments
Applicant’s arguments filed 2/2/2021, with respect to the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, (1) Applicant’s argument that the lack of claimed structure is an insufficient basis for the rejection under 35 U.S.C. 112(b) is persuasive and (2) Applicant’s argument that the applied prior art does not consider the TC quantity defined in the claim or the claimed range of the TC quantity is persuasive.  The rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Webb on 2/18/2021.
The application has been amended as follows: 

IN THE CLAIMS:
1.  A gas turbine engine for an aircraft, the gas turbine comprising: 
an engine core comprising: 
a first turbine, a first compressor, and a first core shaft connecting the first turbine to the first compressor; 
wherein the second turbine, the second compressor, and the second core shaft [[being]] are arranged to rotate at a higher rotational speed than a rotational speed of the first core shaft, [[and]] the second turbine comprising at least one ceramic matrix composite component, the gas turbine engine further comprising: 
a fan comprising a plurality of fan blades; and 
a gearbox that receives an input from the first core shaft and is configured to the rotational speed of the first core shaft, wherein: 
a turbine entry temperature (T0turb_in) is defined as a temperature (K) at an inlet to an axially most upstream turbine rotor in the gas turbine engine; 
a core size is defined as             
                C
                S
                =
                 
                (
                W
                c
                o
                m
                p
                _
                i
                n
                )
                x
                
                    
                        
                            T
                            0
                            c
                            o
                            m
                            p
                            _
                            o
                            u
                            t
                        
                    
                    
                        P
                        0
                        c
                        o
                        m
                        p
                        _
                        o
                        u
                        t
                    
                
            
        ,
where: 
Wcomp_in is a mass flow rate (kg/s) at an entry of the engine core; 
T0comp_out is a stagnation temperature at an exit of the second compressor; 
P0comp_out is a stagnation pressure at the exit of the second compressor; and 
the gas turbine engine is configured to exhibit a thrust to core efficiency ratio (TC) that is in [[the]] a range of from 1.5 x 107 kNkg-1sPa to 4.0 x 107 kNkg-1sPa, where the thrust to core efficiency ratio (TC) is defined as-2-Application No. 16/411,224             
                T
                C
                =
                
                    
                        M
                        a
                        x
                         
                        N
                        e
                        t
                         
                        T
                        h
                        r
                        u
                        s
                        t
                         
                        a
                        t
                         
                        S
                        e
                        a
                         
                        L
                        e
                        v
                        e
                        l
                    
                
                ×
                 
                
                    
                        
                            T
                            0
                            t
                            u
                            r
                            b
                            _
                            i
                            n
                        
                    
                    
                        C
                        S
                    
                
            
        ,
wherein CS, and Max Net Thrust at Sea Level [[Level)]] are defined at a maximum power condition of the gas turbine engine, the maximum power condition being a maximum take-off condition at standard atmospheric conditions at sea level plus 15°C, 
the maximum net thrust at sea level is in a range of from 160 kN to 550 kN, 
the turbine entry temperature (T0turb_in) is in a range of from 1800K to 2100K, and 
the fan diameter is in a range of from 225 cm to 400 cm.  

(TC) is in [[the]] a range of from 1.5 x 107 kNkg-'sPa to 3.5 x 107 kNkg1 sPa.  

3. The gas turbine engine according to claim 1, wherein the maximum net thrust at sea level is in [[the]] a range of from 300 kN to 500 kN.  

4.  The gas turbine engine according to claim 1, wherein the gas turbine engine is configured to exhibit a fan to core efficiency ratio (FC) that is at least 2 x 105 mkg-1sPA, where the fan to core efficiency ratio (FC) is defined as
            
                F
                C
                =
                
                    
                        F
                        a
                        n
                         
                        D
                        i
                        a
                        m
                        e
                        t
                        e
                        r
                    
                
                x
                 
                
                    
                        
                            T
                            0
                            t
                            u
                            r
                            b
                            _
                            i
                            n
                        
                    
                    
                        C
                        S
                    
                
            
          .

6.  The gas turbine engine according to claim 1, wherein the mass of ceramic matrix composite in the second turbine is in [[the]] a range of from 2% to 15% of the total mass of the second turbine.  

7.  The gas turbine engine 
the first turbine comprises at least one ceramic matrix composite component.  

8.  The gas turbine engine 
the second turbine comprises at least one row of stator vanes; and 
an axially most upstream row of stator vanes of the second turbine are metallic or ceramic matrix composite.  

9.  The gas turbine engine 
the second turbine comprises at least one row of rotor blades; and 
an axially most upstream row of rotor blades of the second turbine are metallic or ceramic matrix composite.  

12.  The gas turbine engine 

a second axially most upstream row of rotor blades of the second turbine comprise a ceramic matrix composite.  

13.  The gas turbine engine 
the second most axially upstream row of rotor blades is radially surrounded by ceramic matrix composite seal segments.  

16.  The gas turbine engine according to claim 1, wherein the turbine entry temperature (T0turb_in) is in [[the]] a range of from 1850K to 2050K.  

17.  The gas turbine engine according to claim 1, wherein the fan diameter is in [[the]] a range of from 325 cm to 370 cm.  

18.  The gas turbine engine according to claim 1, wherein a gear reduction ratio of the gearbox is in [[the]] a range of from 3.3 to 4.  

19.  The gas turbine engine according to claim 1, wherein the maximum net thrust at sea level is in [[the]] a range of from 160 kN to 250 kN.  

20.  The gas turbine engine according to claim 1, wherein the fan diameter is in [[the]] a range of from 250 cm to 280 cm.

Allowable Subject Matter
Claims 1-4 & 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1, the prior art fails to teach, in combination with the other limitations of the claim, the gas turbine engine is configured to exhibit a thrust to core efficiency ratio (TC) that is in a range of from 1.5 x 107 kNkg-1sPa to 4.0 x 107 kNkg-1sPa.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  













/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741